 


109 HR 4809 RH: Regulation in Plain Language Act of 2006
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 393 
109th CONGRESS 2d Session 
H. R. 4809 
[Report No. 109–660] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mrs. Miller of Michigan (for herself and Mr. Lynch) introduced the following bill; which was referred to the Committee on Government Reform 
 

September 14, 2006
Additional sponsors: Mr. Tiberi, Mr. Akin, and Mr. Cannon 

 
September 14, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend the provisions of chapter 35 of title 44, United States Code, commonly referred to as the Paperwork Reduction Act, to ensure usability and clarity of information disseminated by Federal agencies, and to facilitate compliance with Federal paperwork requirements. 
 
 
1.Short titleThis Act may be cited as the Regulation in Plain Language Act of 2006. 
2.DefinitionsIn this Act:  
(1)AgencyThe term agency means an Executive agency, as that term is defined in section 105 of title 5, United States Code.  
(2)RegulationThe term regulation means a rule, as that term is defined in section 551(4) of title 5, United States Code, that is issued by an agency. 
3.Procedures for ensuring usability and clarity in rulemaking 
(a)Definition of plain languageSection 3502 of title 44, United States Code, is amended— 
(1)by striking and at the end of paragraph (13); 
(2)by striking the period and inserting ; and at the end of paragraph (14); and 
(3)by adding at the end the following new paragraph: 
 
(15)the term plain language means language that is clear and readily understandable to the intended reader and complies with the following standards: 
(A)Uses short words, sentences, and paragraphs. 
(B)Uses active verbs. 
(C)Contains explanations of legal, foreign, and technical terms, unless the terms are commonly understood. 
(D)Avoids defining terms that are commonly understood. 
(E)Uses personal pronouns to refer to affected persons and the responsible agency if helpful to improve clarity. 
(F)Minimizes cross-references. 
(G)Avoids sentences with double negatives or exceptions to exceptions. 
(H)Uses tables, diagrams, pictures, maps, and vertical lists to improve clarity. 
(I)Demonstrates logical organization. 
(J)Addresses separate audiences separately. 
(K)Places general material before exceptions and specialized information. 
(L)Addresses processes covered by a rule in chronological order. 
(M)Follows other best practices of plain language writing.. 
(b)Responsibility of Federal agencies to promote plain languageSection 3506(d) of title 44, United States Code, is amended— 
(1)by striking and at the end of paragraph (3); 
(2)by striking the period at the end of paragraph (4) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(5)ensure that regulations are written in plain, understandable language consistent with the definition of plain language in section 3502(15) of this title, through— 
(A)designating an agency official as plain language coordinator; 
(B)establishing a process for reviewing each regulation to ensure its compliance with this paragraph before publishing it in the Federal Register; 
(C)publishing guidelines to implement this paragraph— 
(i)not later than 120 days after the date of the enactment of this paragraph; 
(ii)after consulting with other Federal agencies and the Interagency Committee on Government Information to promote consistency of application between agencies; and 
(iii)after consulting with affected stakeholders; 
(D)training employees who write regulations to write in plain language; 
(E)reporting to the Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate annually for the first 2 years after the date of the enactment of this paragraph and once every 3 years thereafter on compliance with this paragraph, including— 
(i)agency implementation of its guidelines; 
(ii)agency actions to ensure consistency with other Federal agency guidelines; and 
(iii)examples of some of the changes made to draft regulations in the previous year to conform with this paragraph.. 
 
 
September 14, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
